MUSSELL, J.
On January 26, 1955, Ralph Emerson Pfost filed a petition in the Superior Court of Fresno County for adoption of his stepchild, Stephen Alan Nelson. Carlene Frances Pfost, the mother of said child, gave her consent in writing to the adoption and joined in the petition. Howard John Nelson, the boy’s father, filed an affidavit in opposition to the petition and a hearing was had thereon on March 29, *2931955. On April 15, 1955, the trial court entered its order denying the petition for adoption and petitioner then, on May 11, 1955, filed a notice of intention to move for a new trial. This motion was heard by the court and was denied on June 23, 1955. On August 10, 1955, petitioner filed his notice of appeal from the order denying the petition for adoption.
Rule 2(a) of the Rules on Appeal (36 Cal.2d 1) provides that except as otherwise specifically provided by law, notice of appeal shall be filed within 60 days from the date of entry of the judgment, unless the time is extended as provided in Rule 3. Rule 3(a) provides that when a motion for a new trial is denied, the time for appeal from the judgment shall be extended until 30 days after the entry of the order denying the motion. Since the order denying the motion for a new trial herein was made on June 23, 1955, and the notice of appeal was not filed until August 10, 1955, it was filed too late and the appeal must, therefore, be dismissed. (Gillies v. Brent, 73 Cal.App.2d 585, 587 [166 P.2d 877].)
The appeal is dismissed.
Barnard, P. J., and Conley, J. pro tem.,* * concurred.

Assigned by Chairman of Judicial Council.